                   Case 1:15-cr-00867-RMB Document 593-3 Filed 01/21/20 Page 1 of 4


Lockard, Michael (USANYS)

From:                              Johnson, William <WJohnson@KSLAW.com>
Sent:                              Friday, October 18, 2019 4:06 PM
To:                                Lockard, Michael (USANYS); Kamaraju, Sidhardha (USANYS); Denton, David (USANYS);
                                   Rebold, Jonathan (USANYS); Fletcher, Kiersten (USANYS) 1
Cc:                                Hruska, Andrew; Johnson, William
Subject:                           FW: US v. Halkbank, S6 15 Cr. 867 (RMB)
Attachments:                       KS letter to J. Berman 10.18.19.pdf


Michael, et al.,

Please see attached correspondence just delivered to the Court this afternoon.

Best,

Bill


Begin forwarded message:

        From: "Lockard, Michael (USANYS)" <Michael.Lockard@usdoj.gov>
        Date: October 16, 2019 at 11:41:49 AM EDT
        To: "'Hruska, Andrew'" <AHruska@KSLAW.com>
        Cc: "Kamaraju, Sidhardha (USANYS)" <Sidhardha.Kamaraju@usdoj.gov>, "Denton, David (USANYS)"
        <David.Denton@usdoj.gov>, "Rebold, Jonathan (USANYS)" <Jonathan.Rebold@usdoj.gov>, "Fletcher,
        Kiersten (USANYS) 1" <Kiersten.Fletcher@usdoj.gov>
        Subject: RE: US v. Halkbank, S6 15 Cr. 867 (RMB)

        **External Sender**
        Sorry, summons attached.

        From: Lockard, Michael (USANYS)
        Sent: Wednesday, October 16, 2019 11:41 AM
        To: 'Hruska, Andrew' <AHruska@KSLAW.com>
        Cc: Kamaraju, Sidhardha (USANYS) <SKamaraju@usa.doj.gov>; Denton, David (USANYS)
        <DDenton@usa.doj.gov>; Rebold, Jonathan (USANYS) <JRebold@usa.doj.gov>; Fletcher, Kiersten
        (USANYS) 1 <KFletcher1@usa.doj.gov>
        Subject: US v. Halkbank, S6 15 Cr. 867 (RMB)

        Drew,

        Attached is a copy of the summons issued by the Court. Please confirm if you will accept service on
        behalf of your client or, if not, to whom we should send it to accept service. The initial appearance is
        October 22, 2019 at 9:15 a.m.

        Regards,

        Michael D. Lockard
        Assistant United States Attorney
        U.S. Attorney’s Office, Southern District of New York
                                                             1
                      Case 1:15-cr-00867-RMB Document 593-3 Filed 01/21/20 Page 2 of 4
           One St. Andrew’s Plaza | New York, New York 10007
           (212) 637‐2193 (direct) | (212) 637‐0097 (fax) | michael.lockard@usdoj.gov




King & Spalding Confidentiality Notice:

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this message in error, please notify the sender
immediately by e-mail and delete all copies of the message.




                                                                                  2
Case 1:15-cr-00867-RMB Document 593-3 Filed 01/21/20 Page 3 of 4
Case 1:15-cr-00867-RMB Document 593-3 Filed 01/21/20 Page 4 of 4
